Name: Commission Regulation (EC) No 2152/2001 of 31 October 2001 amending Regulation (EC) No 2815/98 concerning marketing standards for olive oil
 Type: Regulation
 Subject Matter: consumption;  international trade;  processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|32001R2152Commission Regulation (EC) No 2152/2001 of 31 October 2001 amending Regulation (EC) No 2815/98 concerning marketing standards for olive oil Official Journal L 288 , 01/11/2001 P. 0036 - 0037Commission Regulation (EC) No 2152/2001of 31 October 2001amending Regulation (EC) No 2815/98 concerning marketing standards for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 136/66/EEC of 22 September 1966 on the common on organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 35a thereof,Whereas:(1) Commission Regulation (EC) No 2815/98 of 22 December 1998 concerning marketing standards for olive oil(3), as amended by Regulation (EC) No 640/1999(4), stipulates that the designation of origin of extra virgin and virgin olive oils other than those benefiting from a protected designation of origin or from a protected geographical indication in accordance with Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(5), as last amended by Commission Regulation (EC) No 2796/2000(6), is to correspond to the geographical area in which the oil was obtained which, in most cases, is the same area as that in which the oil was extracted from the olives by a mill located in that area. However, in some cases the area in which the olives are harvested is different from that in which the oil is extracted and that information relating to the designation of origin should be indicated on packaging intended for consumers in the Member States or on labels linked to that packaging so as not to mislead consumers.(2) The current system relating to olive oil marketing standards expires on 31 October 2001. It should be continued for a fixed period so that more comprehensive marketing standards can be established for the sector.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2815/98 is amended as follows:1. In Article 1, the final sentence of the first paragraph is replaced by the following: "If that option is taken up by an operator designation of the origin shall be authorised solely in the cases provided for and in accordance with the provisions of this Regulation."2. Article 3(2) is replaced by the following: "2. The designation of origin, where this indicates the European Community or a Member State, in cases other than those referred to in paragraph 1, shall correspond to the geographical area in which the olives concerned or the oil extracted from the olives were obtained. For the purposes of this Regulation, an extra virgin or a virgin olive oil shall be deemed to have been obtained in the geographical area, within the meaning of this subparagraph, where the mill in which the oil was extracted from the olives is located.In the case of olives harvested in a Member State or a third country different from the geographical area in which the oil from those olives was obtained, the designation of origin shall indicate both the area where the olives were harvested and the area where the oil was obtained, using the following wording: '(Extra) virgin olive oil obtained in (name of the European Community or of the member State concerned) from olives harvested in (name of the European Community, the Member State or the country concerned)'.3. In the case of blends of 'extra virgin olive oils' or 'virgin olive oils' in which more than 75 % originates, for the purposes of the first subparagraph of paragraph 2, in the same Member State or in the Community, the main origin may be designated provided that it is followed by the indication 'section of (extra) virgin olive oils more than (75 %) of which originated in ... (designation of origin)'."3. In Article 2, paragraph 3 becomes paragraph 4.4. In Article 4(2), the following subparagraph is added: "Establishments approved pursuant to this Regulation which meet the approval conditions laid down for the 2000/01 marketing year may continue to be regarded as approved."5. In Article 7, "31 October 2001" is replaced by "30 June 2002".Article 2This Regulation shall enter into force on 1 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 349, 24.12.1998, p. 56.(4) OJ L 82, 26.3.1999, p. 8.(5) OJ L 208, 24.7.1992, p. 1.(6) OJ L 324, 21.12.2000, p. 26.